Citation Nr: 1340531	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently rated 10 percent disabling.  

2.  Entitlement to a compensable rating for residuals of a fracture of the small left toe.

3.  Entitlement to a compensable rating for residuals of a fracture of the orbit of the left eye.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 and March 2009 rating decisions of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claims.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in March 2013.  A transcript of the hearing is of record.  

The issues of entitlement to an increased rating for low back strain and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

On March 28, 2013, prior to the promulgation of a decision in the appeals, the Board was informed by the Veteran in testimony during a personal hearing that a withdrawal of the appeal on the issues of entitlement to compensable ratings for residuals of a fracture of the small left toe, residuals of a fracture of the orbit of the left eye, and bilateral hearing loss was requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable rating for residuals of a fracture of the small left toe by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable rating for residuals of a fracture of the orbit of the left eye by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3.  The criteria for withdrawal of an appeal of the issue of entitlement to a compensable rating for bilateral hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).  

On March 28, 2013 prior to the promulgation of a decision in the appeals, the Board was informed by the Veteran in testimony during a personal hearing before the undersigned Veterans Law Judge that a withdrawal of the appeal on the issues of entitlement to compensable ratings for residuals of a fracture of the small left toe, residuals of a fracture of the orbit of the left eye, and bilateral hearing loss was requested.  

Therefore, there remain no allegations of errors of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues and they are dismissed.  


ORDER

The appeal of the issue of entitlement to a compensable rating for residuals of a fracture of the small left toe is dismissed.  

The appeal of the issue of entitlement to a compensable rating for residuals of a fracture of the orbit of the left eye is dismissed.  

The appeal of the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.  


REMAND

The Veteran, in written statements and personal hearing testimony, contends that he is entitled to a higher rating for his service-connected lumbar strain.  Specifically, he asserts that his current lumbar spine disability now encompasses arthritis, a herniated disc - status post laminectomy, and radiculopathy.

Private medical records indicate that the Veteran sustained a work-related injury in December 1988 that necessitated the laminectomy.  Service connection for a herniated nucleus pulposus with radiculopathy, including secondary to service-connected lumbar strain was denied in a March 2007 rating decision.  The Veteran filed a notice of disagreement and he was mailed a statement of the case on July 10, 2008.  A timely substantive appeal was not received.  The Veteran submitted a new claim for an increased rating for his service-connected lumbar strain and other disabilities in October 2008.  Subsequently, a July 2011 rating decision denied service connection for peripheral neuropathy of the lower extremities and an August 2012 rating decision denied service connection for bone spurring of the lumbar spine, arthritis of the lumbar spine, and stenosis of the lumbar spine.  Those issues are not currently before the Board.  

At a personal hearing before the undersigned Veterans Law Judge in March 2013, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits due to his low back since 1988.  Although the Veteran submitted Social Security statements to the RO in May 1995, no SSA records have been requested or associated with the claims file. 

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002); Golz v. Shinseki, 590 F.3d 1317 (2010).  Where VA has been placed on notice that federal government records relating to a Veteran's claim may not yet have been associated with his claim folder, VA has a duty to obtain those records.  Golz v. Shinseki, 590 F.3d 1317 (2010).  That duty includes making as many requests as are necessary to obtain relevant records from a federal department or agency.  38 C.F.R. § 3.159(c)(2) (2013).  Moreover, VA is required to continue efforts to secure federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(a)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  

As the Veteran has put VA on notice that he receives SSA disability benefits relating to a back disability that is the subject of this appeal, the Board finds that remand for those potentially relevant records is necessary prior to final adjudication of the Veteran's claim.  

Additionally, at the personal hearing in March 2013, the Veteran testified that he had not worked since 1988 due to his back disability, essentially asserting a claim for a total disability rating based on individual unemployability due to service-connected disability.  Therefore, that issue must be remanded for appropriate development and adjudication as part of his claim for a higher rating for the service-connected lumbar strain.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA complete copies of any decision on a claim for disability benefits from that agency, with the medical records that were the basis for any decision.  All attempts to acquire the records should be documented in the claims file.  If the search for records is negative, that should be noted and the Veteran must be informed in writing.  If the Veteran is in receipt of SSA benefits based upon age, and not disability, documentation of that must be added to the claims file.  

2.  Provide the Veteran and his representative with a notice letter pertaining to his claim for total disability rating based on individual unemployability due to service-connected disability claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  

3.  Obtain all VA treatment records since May 2012 and associate them with the file.  

4.  Then readjudicate the claims for increased rating for a low back disability and for individual unemployability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


